Exhibit 10.1

AMENDMENT NO. 4

TO

AMENDED AND RESTATED CREDIT AGREEMENT

THIS AMENDMENT NO. 4 TO AMENDED AND RESTATED CREDIT AGREEMENT (the “Amendment”)
is made as of June 4, 2007 by and among Actuant Corporation, a Wisconsin
corporation (the “Borrower”), the financial institutions listed on the signature
pages hereto and JPMorgan Chase Bank, National Association (successor by merger
to Bank One, NA (Illinois)), as the administrative agent for the “Lenders”
referred to below (the “Agent”). Capitalized terms used but not otherwise
defined herein shall have the respective meanings given to them in the “Credit
Agreement” referred to below.

W I T N E S S E T H:

WHEREAS, the signatories hereto are parties to that certain Amended and Restated
Credit Agreement, dated as of December 22, 2004, among the Borrower, the
financial institutions from time to time parties thereto (the “Lenders”) and the
Agent (as amended by Amendment No. 1 thereto dated as of July 15, 2005,
Amendment No. 2 thereto dated as of May 1, 2006 and Amendment No. 3 thereto
dated as of February 16, 2007, the “Credit Agreement”); and

WHEREAS, the parties hereto have agreed to amend the Credit Agreement on the
terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrower, the
Required Lenders and the Agent have agreed to the following amendment to the
Credit Agreement.

1. Amendments. Effective as of the date hereof and subject to the satisfaction
of the conditions precedent set forth in Section 2 below, the Credit Agreement
is hereby amended as follows:

(a) The definition of “Change in Control” set forth in Article I of the Credit
Agreement is hereby amended to (i) delete the word “or” set forth immediately
prior to clause (e) thereof and (ii) insert at the end thereof the following
phrase: “or (f) any ‘Change of Control’ (or other term of like effect) as
defined in the Senior Note Indenture”.

(b) The definition of “Consolidated Indebtedness” set forth in Article I of the
Credit Agreement is hereby amended to (i) delete the word “and” set forth
immediately prior to clause (ii) thereof and (ii) insert at the end thereof the
following phrase: “and (iii) Indebtedness evidenced by the Senior Note Indenture
if funds remain irrevocably deposited with the trustee under the Senior Note
Indenture in an amount sufficient to redeem all outstanding Senior Notes
(including interest thereon) and all other sums due under the Senior Note
Indenture in accordance with the terms thereof.”

 



--------------------------------------------------------------------------------

(c) The definition of “Non-cash Interest Expense” set forth in Article I of the
Credit Agreement is hereby amended to insert therein immediately following the
phrase “the Prior CSFB Credit Agreement” the following phrase: “, the Senior
Note Indebtedness”.

(d) The definition of “Specified Financing Transactions” set forth in Article I
of the Credit Agreement is hereby amended to (i) insert a comma at the end of
clause (b) thereof, (ii) delete the word “and” set forth immediately prior to
clause (c) thereof and (iii) insert at the end thereof the following phrase:
“and (d) the execution and delivery of the Senior Note Indenture and the
issuance of the Senior Notes thereunder.”

(e) Article I of the Credit Agreement is hereby amended to insert therein, in
proper alphabetical order, the following definitions:

“Permitted Refinancing Senior Note Indebtedness” means any replacement, renewal,
refinancing or extension of any Senior Note Indebtedness permitted by this
Agreement that (i) does not exceed the aggregate principal amount of the Senior
Note Indebtedness being replaced, renewed, refinanced or extended and (ii) does
not have a maturity date or any installment, sinking fund, mandatory redemption
or other principal payment due before the date 180 days after the later of the
Revolving Loan Termination Date and the Term Loan Maturity Date, including,
without limitation, the exchange of notes evidencing such Senior Note
Indebtedness for notes that have terms substantially identical in all material
respects to such original notes, except that such new notes do not contain terms
with respect to transfer restrictions.

“Senior Note Indebtedness” means (i) Indebtedness of the Borrower under the
Senior Note Indenture and the Senior Notes and (ii) Permitted Refinancing Senior
Note Indebtedness that is unsecured and all of the terms and conditions of which
are reasonably acceptable to the Agent and the Required Lenders; provided, that
terms that are substantially similar to (or less restrictive than) those set
forth in the Senior Note Indenture immediately prior to the refinancing thereof
shall be deemed acceptable.

“Senior Note Indenture” means that certain Indenture, dated on or about June 11,
2007, between the Borrower and the “Trustee” referred to therein, under which
the Borrower has issued senior unsecured notes in an original aggregate
principal amount of up to $300,000,000, as such Indenture may be amended,
restated, supplemented or otherwise modified from time to time.

“Senior Notes” means the “Notes” as defined in the Senior Note Indenture, as
such Notes may be amended, restated, supplemented or otherwise modified from
time to time.

(f) Section 5.3 of the Credit Agreement is hereby amended to insert therein
immediately following the phrase “is bound (including, without limitation,” the
following phrase: “the Senior Note Indenture, the Senior Notes,”.

 

2



--------------------------------------------------------------------------------

(g) Section 6.11 of the Credit Agreement is hereby amended to insert at the end
thereof the following paragraph (xiv):

(xiv) Senior Note Indebtedness.

(h) Section 6.17 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

6.17 Subordinated Indebtedness and Senior Note Indebtedness. The Borrower will
not, and will not permit any Subsidiary to, make any amendment or modification
to the indenture, note or other agreement evidencing or governing any
Subordinated Indebtedness or Senior Note Indebtedness that is adverse to the
interests of the Lenders, or directly or indirectly voluntarily prepay, defease
or in substance defease, purchase, redeem, retire or otherwise acquire, any
Subordinated Indebtedness other than, after the issuance of the Subordinated
Indebtedness, the exchange of notes evidencing such Indebtedness for notes that
have terms substantially identical in all material respects to such original
notes, except that such new notes do not contain terms with respect to transfer
restrictions. The Borrower shall give the Agent five Business Days’ prior
written notice of the terms of any amendment or modification to the indenture,
note or other agreement evidencing or governing any Subordinated Indebtedness or
Senior Note Indebtedness

(i) Section 6.21(a) of the Credit Agreement is hereby amended to delete
therefrom the phrase “Within 30 days after the date specified in such notice”
and to insert therefor the following phrase: “On or prior to the date 30 days
after the date specified in such notice or, if earlier, the date on which such
Material Domestic Subsidiary becomes party to a guaranty of the Senior Note
Indebtedness or any other obligation of the Borrower”.

(j) Section 6.21(c) of the Credit Agreement is hereby amended to insert at the
end thereof the following paragraph (iv):

(iv) Guaranties of Other Obligations. If, at any time after the Effective Date,
any Subsidiary of the Borrower that is not party to the Guaranty shall become
party to a guaranty of the Senior Note Indebtedness or any other obligation of
the Borrower, the Borrower shall immediately notify the Agent thereof and cause
such Subsidiary to comply with Section 6.21(a) (but without giving effect to the
30-day grace period provided therein).

(k) Section 6.21(d) of the Credit Agreement is hereby amended to insert therein
immediately following the phrase “with respect to Subordinated Indebtedness” the
following phrase: “and Senior Note Indebtedness”.

2. Conditions of Effectiveness. This Amendment shall become effective as of the
date hereof if, and only if, the Agent shall have received:

(a) executed copies of this Amendment from the Borrower and the Required
Lenders;

 

3



--------------------------------------------------------------------------------

(b) executed copies of the Reaffirmation attached hereto in the form of Exhibit
A from each existing Guarantor and Pledgor;

(c) an executed copy of the Senior Note Indenture, in form and substance
acceptable to the Agent;

(d) all fees (if any) agreed to be paid by the Borrower in connection with this
Amendment; and

(e) such other instruments and documents as the Agent shall have reasonably
requested in connection with this Amendment.

3. Representations and Warranties of the Borrower. The Borrower hereby
represents and warrants as follows:

(a) The Borrower has the power and authority and legal right to execute and
deliver this Amendment and to perform its obligations hereunder and under the
Credit Agreement (as modified hereby). The execution and delivery by the
Borrower of this Amendment and the performance of its obligations hereunder and
under the Credit Agreement (as modified hereby) have been duly authorized by
proper corporate proceedings, and this Amendment and the Credit Agreement (as
modified hereby) constitute legal, valid and binding obligations of the Borrower
enforceable against the Borrower in accordance with their terms, except as
enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally.

(b) Neither the execution and delivery by the Borrower of this Amendment, nor
the consummation of the transactions contemplated herein or in the Credit
Agreement (as modified hereby), nor compliance with the provisions hereof or
thereof will violate (i) any law, rule, regulation, order, writ, judgment,
injunction, decree or award binding on the Borrower, (ii) the Borrower’s
articles or incorporation or by-laws or (iii) the provisions of any indenture,
instrument or agreement to which the Borrower is a party or is subject, or by
which it, or its Property, is bound, or conflict with or constitute a default
thereunder, or result in, or require, the creation or imposition of any Lien in,
of or on the Property of the Borrower pursuant to the terms of any such
indenture, instrument or agreement.

(c) No order, consent, adjudication, approval, license, authorization, or
validation of, or filing, recording or registration with, or exemption by, or
other action in respect of any governmental or public body or authority, or any
subdivision thereof, which has not been obtained by the Borrower, is required to
be obtained by the Borrower in connection with the execution and delivery of
this Amendment or the legality, validity, binding effect or enforceability of
the Credit Agreement (as modified hereby).

(d) As of the date hereof and giving effect to the terms of this Amendment,
(i) there exists no Default or Unmatured Default and (ii) the representations
and warranties contained in Article V of the Credit Agreement (as modified
hereby) are true and correct except to the extent any such representation or
warranty is stated to relate solely to an earlier date, in which case such
representation or warranty shall have been true and correct on and as of such
earlier date.

 

4



--------------------------------------------------------------------------------

4. Reference to and Effect on the Credit Agreement and Loan Documents.

(a) Upon the effectiveness of Section 1 hereof, each reference to the Credit
Agreement in the Credit Agreement or any other Loan Document shall mean and be a
reference to the Credit Agreement as modified hereby. This Amendment is a Loan
Document pursuant to the Credit Agreement and shall (unless expressly indicated
otherwise herein or therein) be construed, administered, and applied, in
accordance with all of the terms and provisions of the Credit Agreement.

(b) The Borrower (i) agrees that this Amendment and the transactions
contemplated hereby shall not limit or diminish the obligations of the Borrower
arising under or pursuant to the Credit Agreement and the other Loan Documents
to which it is a party, (ii) reaffirms its obligations under the Credit
Agreement and each and every other Loan Document to which it is a party
(including, without limitation, each applicable Collateral Document),
(iii) reaffirms all Liens on any collateral (including the Pledged Collateral)
which have been granted by it in favor of the Agent (for itself, the Lenders and
the other holders of Secured Obligations) pursuant to any of the Loan Documents,
and (iv) acknowledges and agrees that except as specifically modified above, the
Credit Agreement and all other Loan Documents executed and/or delivered in
connection therewith shall remain in full force and effect and are hereby
ratified and confirmed.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Agent or the Lenders, nor constitute a waiver of or consent to any
provision of the Credit Agreement or any other Loan Documents executed and/or
delivered in connection therewith.

5. Governing Law. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS (INCLUDING, WITHOUT LIMITATION, 735 ILCS SECTION 105/5-1 ET SEQ.,
BUT OTHERWISE WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS) OF THE STATE OF
ILLINOIS, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

6. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

7. Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts (including by means of facsimile
or electronic transmission), and all of said counterparts taken together shall
be deemed to constitute one and the same instrument.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

ACTUANT CORPORATION, as the Borrower and a Pledgor By:   /s/ Terry M. Braatz
Name:   Terry M. Braatz Title:   Treasurer

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION (successor by merger to Bank One, NA

(Illinois)), as a Lender and as Agent

By:   /s/ Brian L. Grossman Name:   Brian L. Grossman Title:   Vice President

 

WACHOVIA BANK, NATIONAL ASSOCIATION, as a Lender By:   /s/ C. Jeffrey Seaton
Name:   C. Jeffrey Seaton Title:   Managing Director

 

U.S. BANK, NATIONAL ASSOCIATION, as a Lender By:   /s/ Caroline V. Krider Name:
  Caroline V. Krider Title:   Vice President & Senior Lender

 

BANK OF AMERICA, N.A., as a Lender By:   /s/ Thomas R. Durham Name:   Thomas R.
Durham Title:   Senior Vice President

 

Signature Page to Amendment No. 4 to Credit Agreement



--------------------------------------------------------------------------------

HARRIS, N.A., as a Lender By:   /s/ Thad D. Rasche Name:   Thad D. Rasche Title:
  Director

 

M&I MARSHALL & ILSLEY BANK, as a Lender By:   /s/ Ronald J. Carey Name:   Ronald
J. Carey Title:   Vice President

 

By:   /s/ James R. Miller Name:   James R. Miller Title:   Senior Vice President

 

LASALLE BANK NATIONAL ASSOCIATION, as a Lender By:   /s/ Rob Squires Name:   Rob
Squires Title:   Assistant Vice President

 

NATIONAL CITY BANK, as a Lender By:   /s/ Stephen E. Green Name:   Stephen E.
Green Title:   Senior Vice President

 

CREDIT INDUSTRIEL ET COMMERCIAL, as a Lender By:      Name:   Title:  

 

Signature Page to Amendment No. 4 to Credit Agreement



--------------------------------------------------------------------------------

ASSOCIATED BANK, N.A., as a Lender By:   /s/ Daniel Holzhauer Name:   Daniel
Holzhauer Title:   Vice President

 

MIZUHO CORPORATE BANK, LTD., as a Lender By:      Name:   Title:  

 

UBS LOAN FINANCE LLC, as a Lender By:   /s/ David B. Julie Name:   David B.
Julie Title:   Associate Director Banking Products Services, US

By:   /s/ Irja R. Otsa Name:   Irja R. Otsa Title:   Associate Director Banking
Products Services, US

 

ROYAL BANK OF CANADA, as a Lender By:   /s/ Leslie P. Vowell Name:   Leslie P.
Vowell Title:   Attorney-In-Fact

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender By:   /s/ Philip G. Neary
Name:   Philip G. Neary Title:   Senior Vice President

 

 

Signature Page to Amendment No. 4 to Credit Agreement



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION, as a Lender By:   /s/ Thomas J. Purcell Name:  
Thomas J. Purcell Title:   Senior Vice President

 

Signature Page to Amendment No. 4 to Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT A

Reaffirmation

Each of the undersigned hereby acknowledges receipt of a copy of Amendment No. 4
dated as of June 4, 2007 (the “Amendment”) to the Amended and Restated Credit
Agreement, dated as of December 22, 2004, by and among Actuant Corporation, a
Wisconsin corporation (the “Borrower”), the financial institutions from time to
time parties thereto (the “Lenders”) and JPMorgan Chase Bank, National
Association, as the administrative agent for the Lenders (the “Agent”) (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”). Capitalized terms used in this Reaffirmation and not
defined herein shall have the meanings given to them in the Credit Agreement.

Each of the undersigned, by its signature below, hereby (a) acknowledges and
consents to the execution and delivery of the Amendment by the parties thereto,
(b) agrees that the Amendment and the transactions contemplated thereby shall
not limit or diminish the obligations of such Person arising under or pursuant
to the Collateral Documents and the other Loan Documents to which it is a party
(including, in the case of each Guarantor, without limitation, the Guaranty and,
in the case of each Pledgor, without limitation, each applicable Pledge
Agreement), (c) reaffirms all of its obligations under the Loan Documents to
which it is a party, (d) reaffirms all Liens on any collateral (including the
Pledged Collateral) which have been granted by it in favor of the Agent (for
itself and the other Lenders and holders of Secured Obligations) pursuant to any
of the Loan Documents, and (e) acknowledges and agrees that each Loan Document
executed by it remains in full force and effect and is hereby reaffirmed,
ratified and confirmed. All references to the Credit Agreement contained in any
Loan Document shall be a reference to the Credit Agreement as so modified by the
Amendment and as the same has previously been, or may from time to time
hereafter be, amended, restated, supplemented or otherwise modified. The
Amendment is a Loan Document pursuant to the Credit Agreement and shall (unless
expressly indicated therein) be construed, administered, and applied, in
accordance with all of the terms and provisions of the Credit Agreement.

 

A-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Reaffirmation has been duly executed as of this 4th day
of July, 2007.

 

ACME ELECTRIC CORPORATION

ATLANTIC GUEST, INC.

B.W. ELLIOTT MANUFACTURING CO., LLC

GB TOOLS AND SUPPLIES, INC.

GITS MANUFACTURING COMPANY, LLC

KEY COMPONENTS, INC.

KEY COMPONENTS, LLC

MARINE INDUSTRIES COMPANY, LLC

TURNER ELECTRIC, LLC

VERSA TECHNOLOGIES, INC.,

in each case, as a Guarantor

By:   /s/ Terry M. Braatz Name:   Terry M. Braatz Title:   Treasurer

 

ENGINEERED SOLUTIONS, L.P.,

as a Guarantor and a Pledgor

By:  

Versa Technologies, Inc.,

its general partner

By:   /s/ Terry M. Braatz Name:   Terry M. Braatz Title:   Treasurer

 

APPLIED POWER INVESTMENTS II, INC.,

as a Guarantor

By:   /s/ Patrick C. Dorn Name:   Patrick C. Dorn Title:   President

 

Signature Page to Reaffirmation